DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 13-15, 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pursimo et al. (US 20140110168).

Regarding claims 1, 9, and 14 Pursimo discloses a machine comprising: a movable carrier (2) (fig 1); a frame (annotated fig 1) supported on the movable carrier (annotated fig 1); a boom (4) coupled to the frame (annotated fig 1); at least one boom actuator (16 shown in annotated fig 1) adapted to actuate the boom ([0061]); at least one boom sensor (17) configured to generate signals indicative of a spatial orientation of the boom ([0062]); a drilling work device (10) coupled at a distal portion of the boom (fig 1); a first actuator (16 shown in annotated fig 1) adapted to actuate the drilling work device ([0060]); a second actuator (16 shown in annotated fig 1) adapted to actuate the drilling work device ([0060]); at least one drilling work device sensor configured to generate signals indicative of a spatial orientation of the drilling work device ([0037] discloses the use of measuring sensors used to determine the position of the drilling work device, also see [0024],  fig 16); and a controller (16) communicably coupled to the boom actuator, the boom sensor, the first actuator, the second actuator and the drilling work device sensor ([0062]), the controller configured to: receive signals indicative of the spatial orientation of the boom ([0068]-[0069]); receive signals indicative of the spatial orientation of the drilling work device ([0068]-[0069]); and actuate at least one of the at least one boom actuator, the first actuator and the second actuator based on the received spatial orientation of the boom and the drilling work device through predetermined sequential steps to automatically position the machine in a shipping configuration (abstract, [0006]-[0007] and [0016] discloses the use of a transport position discloses that the controller can place the apparatus in the transport position using the controller, also see [0068]-[0069]).

    PNG
    media_image1.png
    565
    950
    media_image1.png
    Greyscale


	Regarding claims 2, 10, and 15, Pursimo further discloses the predetermined sequential steps include the controller to: actuate the at least one boom actuator to raise the boom (see annotated fig 1, figs 3-6, [0068]-[0069]); actuate the first actuator to tilt the drilling work device in a first rotational direction ([0060], also see figs 1, 3-5); actuate the second actuator to translate at least a portion of the drilling work device in a first translational direction (fig 1, figs 3-6); actuate the at least one boom actuator to lower the boom (fig 1, figs 3-6, [0068]-[0069])); actuate the first actuator to further tilt the drilling work device in the first rotational direction (fig 1, figs 3-6, [0068]-[0069])); and actuate the at least one boom actuator to further lower the boom (fig 1, figs 3-6, [0068]-[0069])).


Regarding claim 5, Pursimo further discloses that the at least one boom sensor is selected from one or more of an inertial measurement unit, and a proximity sensor ([0062]).

Regarding claim 6, Pursimo further discloses that the at least one drilling work device sensor is selected from one or more of an inertial measurement unit, a feed table extend sensor, a proximity sensor ([0024]).

Regarding claims 7, 13, and 18 Pursimo further discloses a user input interface (26) configured to provide a user input indicating to position the machine in the shipping configuration ([0068]).

Regarding claim 8, Pursimo further discloses that the controller is further configured to execute the predetermined sequential steps based on the user input to position the machine in the shipping configuration ([0068]).

Regarding claim 19, Pursimo further discloses that  the signals indicative of the spatial orientation of the boom are received by at least one boom sensor ([0062]).

Regarding claim 20, Pursimo further discloses that  the signals indicative of the spatial orientation of the drilling work device are received by at least one drilling work device sensor ([0066]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 3-4, 11-12, and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pursimo et al. (US 20140110168) as applied to claim above, and further in view of Lam (US 4703811).


Regarding claims 3, 11, and 16, Pursimo discloses automatically moving the boom to a predetermined transport position (abstract, [0006]), but does not specifically disclose that the boom is raised by a first pre- determined angle, lowered by a second pre-determined angle and further lowered by a third pre-determined angle. 
Lam teaches that moving the boom comprises raising and lowering the boom to a predetermined angle (col 8 lines 58-62 discloses that the boom can be raised and lowering the boom to predetermined angles)
As a result, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Pursimo and Lam before him or her, to modify the method disclosed by Pursimo to include raising  and lowering the boom to predetermined angle as taught by Lam in order to position the boom into a desired position. 

Regarding claims 4, 12, and 17, Pursimo discloses automatically moving the drilling work device to a predetermined position ( [0006], also see figs 3-5), but does not specifically disclose that the drilling work device is tilted by a fourth pre-determined angle and further tilted by a fifth pre-determined angle.
However, the Examiner is taking Official Notice that, in the art,  moving the drilling work device to a predetermined position as disclosed by Pursimo, encompasses tilting the drilling work device by a fourth pre-determined angle and further tilting it by a fifth pre-determined angle.
As a result, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Pursimo before him or her, to modify the method disclosed by Pursimo to include tilting the drilling work device by a fourth pre-determined angle and further tilting it by a fifth pre-determined angle in order to reach an optimal transport predetermined position.

Response to Arguments

Applicant's arguments filed on 06/27/2022 have been fully considered but they are not persuasive. 
Applicant states that Purismo  fails to disclose at least one drilling work device sensor configured to generate signals indicative of a spatial orientation of the drilling work device. The Examiner respectfully disagrees. In fact, in [002], Purismo clearly discloses that of “the mining work device is provided with one or more inclinometers for measuring orientation with respect to gravity”. 
Applicant further states that Purismo does not anticipate shipping configuration for a shipping container. The Examiner respectfully disagrees. It is important to note that the claim does not claim that the shipping configuration is related to a shipping container. Even if that was the case, [0006]-[0007] and [0016],  Purismo teaches  placing the apparatus in a transport position that would make it easy to transport the apparatus in different types of shipping methods including a shipping container. 
Regarding the 103 rejection with official notice, the Examiner has provided a new reference to show that raising and lowering the boom to predetermined angles is well known in the art. The addition of the new reference does not represent a new ground of rejection since the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672             

09/22/2022